Citation Nr: 0027406	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  96-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation, under the provisions of 
38 U.S.C.A. § 1151, for postmastectomy syndrome following a 
right modified radical mastectomy performed at a VA medical 
center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from May 1943 to February 
1946.  In 1984, she claimed service connection for disorders 
not here at issue, and a September 1985 rating decision 
granted service connection for a right oophorectomy.

In April 1990, the veteran sought an increased evaluation, 
reported recent breast-cancer surgery at a VA hospital, and 
contended that the cancer was caused by a hormonal imbalance 
that resulted from the oophorectomy.  A June 1990 rating 
decision denied those claims.

In a statement received in November 1991, the veteran 
complained of severe pain in the area of the right underarm, 
back, and shoulder since undergoing a right radical 
mastectomy at a VA hospital.  This appeal comes to the Board 
of Veterans' Appeals (Board) from a June 1995 rating decision 
by the Pittsburgh, Pennsylvania, Regional Office (RO) that 
denied benefits under the provisions of 38 U.S.C.A. § 1151 
for additional disability claimed to have resulted from VA 
hospitalization and surgical treatment.  In May 1998, the 
Board remanded the case for a medical opinion.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran underwent a January 1990 right modified 
radical mastectomy at a VA medical center, which resulted in 
intractable pain at and near the surgery site.

3.  The veteran's intractable pain, diagnosed as 
postmastectomy syndrome, was neither a certain nor an 
intended result of the veteran's right modified radical 
mastectomy, nor was it the result of her own willful 
misconduct or failure to follow instructions.

CONCLUSION OF LAW

The veteran has additional disability, postmastectomy 
syndrome, that resulted from VA hospitalization and surgical 
treatment, and not from her own willful misconduct or failure 
to follow instructions, warranting a grant of benefits, under 
the provisions of 38 U.S.C.A. § 1151, for residuals of a 
right radical mastectomy.  38 U.S.C.A. § 1151, 5107 (West 
1991); 38 C.F.R. §§ 3.358, 3.800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

We discussed the evidence of record in some detail in the May 
1998 remand.  Accordingly, we will review the evidence here 
in summary fashion and refer the reader to our May 1998 
decision for that detail.

The veteran was diagnosed with breast cancer at a private 
hospital in 1989.  Advised of treatment alternatives, she 
elected to undergo a radical mastectomy at a VA medical 
center (VAMC), and did so in January 1990.  In the aftermath, 
she developed persistent and severe pain at and near the 
surgery site that was unrelieved by physical therapy, heat, 
and nonsteroidal anti-inflammatory medication.

In January 1991, the veteran agreed to a trial of scar 
infiltration, and the surgical scar was injected with an 
anesthetic.  In April, she reported that the pain was worse 
and that her armpit occasionally swelled.  She agreed to a 
trial of a Transcutaneous Electrical Nerve Stimulator (TENS 
unit).  In June, she reported a reduction in pain, but noted 
that pressure and a "pulling" sensation persisted in the 
right back, the right axilla, and the lateral aspect of the 
right chest.  Doctors noted that she had been seen in several 
VA clinics, including hematology/oncology, pain, neurology, 
orthopedic, and surgery, with little relief.  In August, a 
sling was placed on the veteran's right arm, and she wore it 
most of the time.  In September, Methadone was prescribed, 
and the surgical site was again injected with anesthetic.  In 
October, she reported increased right shoulder pain.  
Examination revealed muscle spasm and tenderness to palpation 
of the right chest wall and axilla area, and Percodan was 
prescribed.  Later in October, she tried acupuncture, with 
some pain relief.

In February 1992, the veteran reported steroid infiltration 
of the surgical site at Geisinger Medical Center; it resulted 
in decreased pain and tenderness, but a sensation of pressure 
persisted.  In August, she reported that she could not afford 
further treatment at Geisinger Medical Center and had 
discontinued same, and that the pain had returned.  By 
October, she had tried acupuncture four times but found it 
only relaxed her and did not relieve the pain.  She tried 
hypnotism but found that not credible.  At Geisinger Medical 
Center, she had had eleven injections at the surgical site 
and one in the back.  At first, the injections provided 50 
percent relief for up to two months, but each of the last two 
injections lasted less than two days.  She described the pain 
as a "tremendous pressure" in the surgical site on a level 
of 93/4 of 10.

In February 1993, the VA plastic surgery clinic planned 
excision of a right chest wall neuroma after the veteran 
completed a psychiatric evaluation.  A March 1993 psychiatric 
evaluation found that she was well aware of the ramifications 
of the planned surgery, there was no depression or psychosis, 
no cognitive deficit, she was competent to make decisions, 
and the impression was no psychiatric diagnosis.  Later that 
month, she underwent surgery for reconstruction of chest wall 
coverage (latissimus myocutaneous flap and split thickness 
skin graft) and excision of a right chest wall neuroma.  In 
April, the veteran was pain free and only occasionally took 
Percocet.  However, by June, she had pressing pain in the 
right chest area.  Subsequent treatment records, an October 
1994 statement from the veteran, and her testimony at a June 
1996 hearing, all show that her pain continued unabated.

In September 1994, Gregory Formanek, MD, an oncologist, 
stated that the veteran's chest wall pain was due to 
postmastectomy syndrome.  The purpose of our 1998 Remand was 
to obtain a medical opinion as to whether postmastectomy 
syndrome was a necessary, i.e., a certain or intended, 
consequence of the veteran's modified radical mastectomy.
Victoria Smith, MD, Medical Director for Physical and 
Rehabilitative Medicine, Altoona VA Medical Center, after 
examining the evidence of record, prepared a report in 
response to the May 1998 remand.  Her July 1999 report 
included a meticulous review of the evidence, a thorough 
explanation of postmastectomy syndrome, and an excellent 
discussion of the disorder in terms of the applicable law.  
To summarize her report would not do it justice so, except 
for her review of the evidence, we have set out Dr. Smith's 
statement below.

Ms. [redacted] suffers from a condition that is 
known to occur following mastectomy.  
Although this syndrome can occur following 
any type of breast surgery, it more often 
occurs after a radical mastectomy that 
includes axillary node dissection.  Although 
the procedure carried out in this case is 
classified as a modified radical mastectomy, 
in fact, the axillary nodes were dissected 
and, thus, she was more at risk to develop 
this complication than if a simple lumpectomy 
had been carried out.

According to MANAGEMENT OF PAIN, J.J. Bonica 
(2nd ed. 1990), volume 2, pages 1107-8, the 
primary reason for this syndrome is damage to 
the intercostobrachial nerve which is formed 
by the lateral cutaneous branch of the second 
intercostal nerve and sometimes includes the 
anterior subdivision of the lateral cutaneous 
branch of the third intercostal nerve.  At 
times, a neuroma will form; at other times, 
there is no apparent reason for the 
condition.

Postmastectomy syndrome, as described in this 
text, is a persistent pain involving the 
chest, axilla, and medial and posterior arm.  
In general, the onset occurs from two weeks 
to six months following the surgery and can 
occur in 4-6 percent of surgical patients.
It is described as a tight, constricting, 
burning pain, with occasional bouts of 
severe, lancinating breast pain.  It is 
accompanied by paresthesias, dysesthesias, 
hyperpathia, hypesthesia, or hyperesthesia, 
or any combination thereof.  The pain is 
increased by movement, especially of the 
involved arm and, for that reason, the 
patient generally keeps the arm in a flexed 
position close to the chest wall (protective 
posture).  Some suffer such intense 
hyperesthesia and allodynia that they are 
unable to tolerate clothing.

Based on the above information, and taking 
into account the description of the quality 
of the pain, its onset, and subsequent 
attempts at  treatment, it is my opinion that 
Ms. [redacted] does, indeed, suffer from 
postmastectomy syndrome.

Although this condition can occur as a result 
of the type of surgery that Ms. [redacted] 
underwent, it is not a "necessary 
consequence" of the surgery carried out.  
Although it does occur in up to 6 percent of 
patients undergoing mastectomy or other 
breast surgery, it is an unfortunate 
circumstance when it occurs and is not a 
certain or intended consequence as defined in 
the remand (pages 6-7).  There is no evidence 
that the cause was a result of any willful 
misconduct on the part of the veteran.  
Neither can it be implied that there was 
fault on the part of the surgeon as to the 
onset of this condition.  However, it did 
result from the surgery that was carried out 
by a VA surgeon in the treatment of Ms. [redacted].  
"Necessary consequences" of mastectomy 
would include postoperative acute pain, 
swe1ling in the area of the incision, loss of 
mass in the breast, and a varying amount of 
disfigurement.  Continuous and chronic pain 
is another matter.

(Emphasis added.)

Analysis

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358(b)(1), 
(2).  In addition, the additional disability or death must 
actually result from VA treatment, so compensation is not 
payable if the additional disability or death is merely 
coincidental with VA treatment.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

Compensation is not payable for the necessary consequences of 
VA treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the 
treatment provided.  Consequences otherwise certain or 
intended to result from treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would, in fact, be administered.  38 C.F.R. 
§ 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
benefits.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991), aff'd sub nom. Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993), aff'd Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  
Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the foregoing case 
law.  The amendment was made effective November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14,222 (Mar. 16, 1995).  The interim rule was later adopted 
as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified 
at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claim for benefits under 
38 U.S.C.A. § 1151 was filed prior to the effective date of 
the recent amendment thereto.  Therefore, the 1997 statutory 
amendment does not apply.  Accordingly, this claim was 
adjudicated by the RO, and has been reviewed by the Board, 
under the Gardner interpretations of 38 U.S.C.A. § 1151 and 
the interim rule issued by the Secretary on March 16, 1995, 
and adopted as a final regulation on May 23, 1996.  Thus, if 
the applicable statutory and regulatory criteria are met, 
this claim could be granted without evidence of either fault 
by VA or an intervening event not reasonably foreseeable.

In this case, the veteran underwent a right modified radical 
mastectomy for breast cancer at a VA hospital and thereafter 
developed postmastectomy syndrome.  Her postmastectomy 
syndrome amounts to additional disability, it does not 
represent the natural progress of the breast cancer and, as 
can be seen from Dr. Smith's report, it resulted from the 
surgery and was not merely coincidental with it.  Moreover, 
it is also clear that the additional disability is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions.

What was not previously clear in this case was whether, in 
view of the diagnosis of postmastectomy syndrome, the 
additional disability was a necessary, i.e., a certain or 
intended, consequence of the surgery.  Dr. Smith indicated 
that postmastectomy syndrome occurs in 4-6 percent of cases 
of radical mastectomy.  Thus, although relatively rare, it is 
not an entirely unexpected consequence of that surgery.  
However, a result that is not unexpected is merely one that 
is possible, and a result that is merely possible does not 
become one that is certain, or intended, or necessary.  We 
recognize that, in some cases, this question must be reduced 
to one of probabilities.  That is, a result that is more 
probable than not, one that is, for example, 94 percent 
likely to occur, is probably one that could be said to be 
certain or intended.  That, however, is not the fact 
situation before us.

In the present case, the Board concludes that the veteran's 
postmastectomy syndrome, which the medical evidence of record 
indicates had only a 4-6 percent likelihood of arising as a 
sequela of the VA surgery, does not approach such a level of 
probability as to be considered a necessary consequence 
thereof.  Accordingly, we decide the claim in favor of the 
appellant.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, 
for postmastectomy syndrome, is granted.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 

